Execution Version
Exhibit 10.1




FOURTH AMENDMENT dated as of July 26, 2016 (this “Fourth Amendment”), to the
Credit Agreement dated as of December 15, 2014 (as amended by that certain First
Amendment dated as of March 31, 2015, that certain Second Amendment dated as of
September 28, 2015, that certain Resignation of Administrative Agent and
Appointment of Administrative Agent Agreement dated as of February 4, 2016, that
certain Third Amendment dated as of March 1, 2016, and as it may be further
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Willbros Group, Inc., a Delaware
corporation (the “Borrower”), the Guarantors from time to time party thereto,
the Lenders from time to time party thereto, KKR Credit Advisors (US) LLC, as
Arranger (the “Arranger”), and Cortland Capital Market Services LLC, as
Administrative Agent (in such capacity, the “Administrative Agent”).




WHEREAS, the Loan Parties, the Administrative Agent and the Lenders are parties
to the Credit Agreement, pursuant to which the Lenders made Tranche B Loans to
the Borrower.
WHEREAS, the Borrower has requested that (a) the testing of the financial
covenants set forth in Sections 6.15 and 6.16 of the Credit Agreement be
suspended during the Covenant Test Suspension Period (as defined herein) and
(b) certain financial covenant levels set forth in Sections 6.15 and 6.16 of the
Credit Agreement be amended.
WHEREAS, pursuant to, and in compliance with the requirements of, Section 10.01
of the Credit Agreement, each Lender is willing to agree to the Borrower’s
requests, in each case on the terms and subject to the conditions set forth
herein.
NOW, THEREFORE, in further consideration of the premises and mutual covenants
contained herein, the parties hereto agree as follows:
SECTION 1.Defined Terms. Capitalized terms used but not defined herein
(including the recitals hereto) shall have the meanings assigned to such terms
in the Credit Agreement.
SECTION 2. Amendments to the Credit Agreement. As of the Fourth Amendment
Effective Date (as defined below), the Credit Agreement is hereby amended as
follows:
(a)    Section 1.01 of the Credit Agreement is hereby amended by adding the
following defined terms in appropriate alphabetical order:
““Fourth Amendment” means the Fourth Amendment dated as of July 26, 2016, to
this Agreement.”
““Fourth Amendment Effective Date” means July 26, 2016.”







--------------------------------------------------------------------------------

2


(b)    The definition of “Consolidated EBITDA” set forth in Section 1.01 of the
Credit Agreement is hereby amended by deleting the following language appearing
therein:
“Notwithstanding anything to the contrary in this definition or otherwise herein
or in any other Loan Document, Consolidated EBITDA for the four fiscal quarter
period ending September 30, 2016 shall be equal to (a)(x) the Consolidated
EBITDA for the fiscal quarter ending June 30, 2016 plus (y) the Consolidated
EBITDA for the fiscal quarter ending September 30, 2016 multiplied by (b) two
(2).”
(c)    The definition of “Covenant Test Suspension Period” set forth in Section
1.01 of the Credit Agreement is hereby amended by amending and restating such
defined term in its entirety as follows:
““Covenant Test Suspension Period” means the fiscal quarters ending December 31,
2014, March 31, 2015, June 30, 2015, September 30, 2015, December 31, 2015,
March 31, 2016, June 30, 2016, September 30, 2016 and December 31, 2016.”
(d)    Section 6.15 of the Credit Agreement is hereby amended and restated in
its entirety as follows:
“6.15    Minimum Interest Coverage Ratio. Permit the Interest Coverage Ratio as
of the last day of any fiscal quarter, commencing with the fiscal quarter ending
March 31, 2017, to be less than the ratio set forth below with respect to such
fiscal quarter:
Fiscal Quarter
Minimum Interest Coverage Ratio
Fiscal quarter ending March 31, 2017
1.50 to 1.00
Fiscal quarter ending June 30, 2017
1.75 to 1.00
Fiscal quarter ending September 30, 2017
2.50 to 1.00
Fiscal quarter ending December 31, 2017
2.50 to 1.00
Fiscal quarters ending March 31, 2018 and thereafter
2.75 to 1.00



(e)    Section 6.16 of the Credit Agreement is hereby and restated in its
entirety as follows:
“6.16    Maximum Total Leverage Ratio. Permit the Total Leverage Ratio as of the
last day of any fiscal quarter, commencing with the fiscal quarter ending March
31, 2017, to exceed the ratio set forth below with respect to such fiscal
quarter:









--------------------------------------------------------------------------------

3


Fiscal Quarter
Maximum Total Leverage Ratio
Fiscal quarter ending March 31, 2017
6.00 to 1.00
Fiscal quarter ending June 30, 2017
5.00 to 1.00
Fiscal quarter ending September 30, 2017
3.50 to 1.00
Fiscal quarter ending December 31, 2017
3.50 to 1.00
Fiscal quarters ending March 31, 2018 and thereafter
3.00 to 1.00



(f)    Section 6.19 of the Credit Agreement is hereby amended by amending and
restating the proviso therein in its entirety as follows:
“provided that the financial covenants set forth in Sections 6.15 and 6.16 (with
respect to the periods prior to March 31, 2017, as they would have been in
effect prior to the Fourth Amendment Effective Date) shall be applicable for all
other purposes tested or referenced under this Agreement as if in effect during
the Covenant Test Suspension Period.”
SECTION 3. Conditions to Effectiveness of Fourth Amendment. This Fourth
Amendment shall become effective on the first date (the “Fourth Amendment
Effective Date”) on which:
(a)    The Arranger and the Administrative Agent (or their respective counsels)
shall have received duly executed counterparts hereof that, when taken together,
bear their respective signatures and the signatures of the Borrower and each
Lender;
(b)    The Arranger and the Administrative Agent (or their respective counsels)
shall have received a certificate dated the Fourth Amendment Effective Date from
a Responsible Officer of the Borrower certifying that:
(i)    The Borrower and its Subsidiaries, taken as a whole, after giving effect
to this Fourth Amendment, are Solvent as of the Fourth Amendment Effective Date;
(ii)    No Default or Event of Default has occurred and is continuing as of the
Fourth Amendment Effective Date;
(iii)    All representations and warranties of the Loan Parties set forth in
Article IV of the Credit Agreement are true and correct as of the Fourth
Amendment Effective Date in all material respects (except that to the extent any
representation and warranty is qualified as to “Material Adverse Effect” or
otherwise as to “materiality”, such representation and warranty shall be true
and correct in all respects as of the Fourth Amendment Effective Date), except
to the extent that any







--------------------------------------------------------------------------------

4


such representation and warranty relates solely to an earlier date, in which
case such representation and warranty was true and correct in all material
respects (except that to the extent any representation and warranty is qualified
as to “Material Adverse Effect” or otherwise as to “materiality”, such
representation and warranty was true and correct in all respects) as of such
earlier date; and
(iv)    The Organizational Documents of each Loan Party, including all
amendments thereto, delivered to the Administrative Agent (or its predecessor in
such capacity) on December 15, 2014 pursuant to the Credit Agreement, on March
31, 2015 pursuant to the First Amendment, on September 28, 2015 pursuant to the
Second Amendment, on March 1, 2016 pursuant to the Third Amendment or on any
other date prior to the Fourth Amendment Effective Date pursuant to any Joinder
Agreement to the Credit Agreement, remain in full force and effect as of the
Fourth Amendment Effective Date and have not been amended, waived or
supplemented since such date of delivery to the Fourth Amendment Effective Date;
and
(c)    The Borrower shall have paid all fees due and payable pursuant to that
certain Fourth Amendment Fee Letter dated as of even date herewith.
SECTION 4. Representations and Warranties. Each Loan Party represents and
warrants as of the Fourth Amendment Effective Date as follows:
(a)    Authority Etc. Each of the Loan Parties has the requisite organizational
power and authority to execute, deliver and perform this Fourth Amendment. The
execution, delivery and performance by each Loan Party of this Fourth Amendment
(i) have been duly authorized by all necessary organizational action on the part
of such Loan Party, (ii) do not and will not (A) contravene the terms of such
Loan Party’s Organizational Documents, (B) violate any Legal Requirement or
(C) conflict with or result in any breach or contravention of, or the creation
of any Lien (other than any Lien created under the Loan Documents and Liens
created under the ABL Documents) under, (1) the provisions of any indenture,
instrument or agreement to which such Loan Party is a party or by which it or
its property is bound or (2) any order injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Loan Party or its
property is subject, except, in the case of clauses (ii)(B) and (ii)(C) above,
to the extent any of the foregoing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No authorization,
approval, consent, exemption or other action by, or notice to or filing with,
and Governmental Authority is necessary or required on the part of any Loan
Party in connection with the execution, delivery and performance by any Loan
Party of this Fourth Amendment, except (I) as such have been obtained or made
and are in full force and effect, and (II) actions by, and notices to or filings
with, Governmental Authorities (including the SEC) that may be required in the
ordinary course of business from time to time or that may be required to comply
with the express requirements of the Loan Documents.
(b)    Enforceability. This Fourth Amendment has been duly executed and
delivered by each Loan Party. This Fourth Amendment constitutes a legal, valid
and binding obligation of each Loan Party, enforceable against such Loan Party
in accordance with its terms, except as such enforceability may be limited by
any applicable bankruptcy, insolvency,







--------------------------------------------------------------------------------

5


reorganization, fraudulent conveyance, moratorium or similar law affecting
creditors’ rights generally or general principles of equity.
(c)    Representations and Warranties. After giving effect to this Fourth
Amendment, the representations and warranties contained in each Loan Document
are true and correct in all material respects (except that such materiality
qualifier shall be not applicable to any representations and warranties that
already are qualified or modified by the materiality in the text thereof) on and
as of the date hereof, as though made on and as of the date hereof (except to
the extent that such representations and warranties relate solely to an earlier
date, in which case, such representations and warranties shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date).
(d)    No Default. No Default or Event of Default has occurred and is continuing
as of the date hereof.
SECTION 5.    Reaffirmation and Ratification. The Loan Parties hereby:
(a)    acknowledge and agree that the Liens and security interests created under
the Security Agreement and the other Security Documents in favor of the
Administrative Agent for the benefit of the Secured Parties and securing payment
of all “Obligations” (including, without limitation, all prior loans or advances
made to the Borrower by the Lenders) outstanding pursuant to the Credit
Agreement shall remain in full force and effect with respect to the Obligations
and are hereby and thereby reaffirmed,
(b)    acknowledge and reaffirm their respective obligations as set forth in
each Loan Document (as amended or otherwise modified by this Fourth Amendment),
including, without limitations, all Obligations under the Credit Agreement and
the other Loan Documents (as amended or otherwise modified by this Fourth
Amendment),
(c)    agree to continue to comply with, and be subject to, all of the terms,
provisions, conditions, covenants, agreements and obligations applicable to them
set forth in each Loan Document (as amended or otherwise modified by this Fourth
Amendment), which remain in full force and effect, and
(d)    confirm, ratify and reaffirm that (i) the guarantees and indemnities
given by them pursuant to the Credit Agreement and/or any other Loan Documents
continue in full force and effect, following and notwithstanding the amendments
thereto pursuant to this Fourth Amendment, and (ii) the security interest
granted to Administrative Agent, for the benefit of the Secured Parties,
pursuant to the Loan Documents in all of their right, title, and interest in all
then existing and thereafter acquired or arising Collateral in order to secure
prompt payment and performance of the Obligations, is continuing and is and
shall remain unimpaired and continue to constitute a first priority security
interest (subject to Permitted Liens) in favor of the Administrative Agent, for
the benefit of the Secured Parties, with the same force, effect and priority in
effect immediately prior to entering into this Fourth Amendment.







--------------------------------------------------------------------------------

6


SECTION 6.     Release. Each Loan Party hereby remises, releases, acquits,
satisfies and forever discharges the Arranger, the Administrative Agent, the
Lenders and their respective agents, employees, officers, directors,
predecessors, attorneys and all others acting or purporting to act on behalf of
or at the direction of the Arranger, the Administrative Agent or the Lenders
(“Releasees”), of and from any and all manner of actions, causes of action,
suits, damages, claims and demands, in each case, that as of the date hereof are
known or reasonably should be known to such Loan Party, in law or in equity,
which such Loan Party ever had, now has or, to the extent arising from or in
connection with any act, omission or state of facts taken or existing on or
prior to the date hereof, may have after the date hereof against the Releasees,
for, upon or by reason of any matter, cause or thing whatsoever through the date
hereof (it being understood that nothing in this sentence shall release or
otherwise affect the covenants of the Releasees under the Credit Agreement and
the other Loan Documents, in each case, after the Fourth Amendment Effective
Date). Without limiting the generality of the foregoing, each Loan Party hereby
waives and affirmatively agrees not to allege or otherwise pursue any actions,
causes of action, suits, damages, claims and demands that it shall or may have
as of the date hereof against any Releasees in connection with the Credit
Agreement or the other Loan Documents, including, but not limited to, the rights
to contest (a) the right of the Arranger, the Administrative Agent and each
Lender to exercise its rights and remedies described in the Credit Agreement,
(b) any provision of the Credit Agreement or the other Loan Documents or (c) any
conduct of the Arranger, the Administrative Agent, the Lenders or other
Releasees relating to or arising out of the Credit Agreement or the other Loan
Documents on or prior to the date hereof.
SECTION 7. Estoppel. To induce the Arranger, the Administrative Agent and the
Lenders to enter into this Fourth Amendment, each Loan Party hereby acknowledges
and agrees that, after giving effect to this Fourth Amendment, as of the date
hereof, to the knowledge of any Loan Party, there exists no right of offset,
defense, counterclaim or objection in favor of any Loan Party as against the
Arranger, the Administrative Agent or any Lender with respect to the
Obligations.
SECTION 8.    Effects on Loan Documents. Except as specifically amended herein
or pursuant hereto, all provisions of the Credit Agreement and the other Loan
Documents shall continue to be in full force and effect and are hereby in all
respects ratified and confirmed. Except as otherwise expressly provided herein,
the execution, delivery and effectiveness of this Fourth Amendment shall not
operate as a waiver of any right, power or remedy of any Lender, the Arranger or
the Administrative Agent under any of the Loan Documents or constitute a waiver
or consent of any provision of the Loan Documents or to any further or future
action on the part of the Loan Parties that would require a waiver or consent of
the Majority Lenders or the Administrative Agent.
SECTION 9.    GOVERNING LAW; WAIVER OF JURY TRIAL. THIS FOURTH AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE
WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. EACH PARTY HERETO
HEREBY AGREES AS SET FORTH FURTHER IN SECTION 10.13 OF THE CREDIT AGREEMENT AS
IF SUCH SECTION WAS SET FORTH IN FULL HEREIN, MUTATIS MUTANDIS.







--------------------------------------------------------------------------------

7


SECTION 10.    Loan Document. This Fourth Amendment shall constitute a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.
From and after the Fourth Amendment Effective Date, the terms “Agreement”, “this
Agreement”, “herein”, “hereafter”, “hereto”, “hereof” and words of similar
import, as used in the Credit Agreement and the other Loan Documents, shall
refer to the Credit Agreement as amended hereby.
SECTION 11.    Execution in Counterparts. This Fourth Amendment may be executed
in counterparts (and by different parties hereto in different counterparts),
including by means of facsimile or electronic transmission, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.
[signature pages to follow]







--------------------------------------------------------------------------------


Exhibit 10.1




IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.


WILLBROS GROUP, INC.
 
By:
/s/ Richard W. Russler
Name:
Richard W. Russler
Title:
Vice President & Treasurer















Signature Page to Fourth Amendment





--------------------------------------------------------------------------------


Exhibit 10.1




CORTLAND CAPITAL MARKET SERVICES LLC, as Administrative Agent,
 
By:
/s/ Polina Arsentyeva
Name:
Polina Arsentyeva
Title:
Associate Counsel









Signature Page to Fourth Amendment





--------------------------------------------------------------------------------


Exhibit 10.1




ACKNOWLEDGED AND AGREED BY:
CHAPMAN CONSTRUCTION CO., L.P.
CHAPMAN CONSTRUCTION MANAGEMENT CO., INC.
CONSTRUCTION TANK SERVICES, LLC
LINEAL INDUSTRIES, INC.
TRAFFORD CORPORATION
WILLBROS CONSTRUCTION (U.S.), LLC
WILLBROS ENGINEERING & SERVICES, LLC
WILLBROS T&D SERVICES, LLC
WILLBROS UNITED STATES HOLDINGS, INC.
WILLBROS UTILITY T&D GROUP COMMON PAYMASTER, LLC
WILLBROS UTILITY T&D HOLDINGS, LLC
WILLBROS UTILITY T&D OF NEW YORK, LLC
WILLBROS WEST COAST SERVICES, INC.
 



By:
/s/ Richard W. Russler
Name:
Richard W. Russler
Title:
Vice President & Treasurer









Signature Page to Fourth Amendment





--------------------------------------------------------------------------------


Exhibit 10.1




KKR LENDING PARTNERS II L.P.,
as a Lender


By: /s/ Philip S. Davidson    
Name: Philip S. Davidson
Title: Authorized Signatory


CORPORATE CAPITAL TRUST, INC.,
as a Lender


By: /s/ Philip S. Davidson    
Name: Philip S. Davidson
Title: Authorized Signatory


KKR LENDING PARTNERS FUNDING LLC,
as a Lender


By: /s/ Philip S. Davidson    
Name: Philip S. Davidson
Title: Authorized Signatory


KKR-VRS CREDIT PARTNERS L.P.,
as a Lender


By: /s/ Philip S. Davidson    
Name: Philip S. Davidson
Title: Authorized Signatory


KKR LENDING PARTNERS FUNDING III LLC, as a Lender


By: /s/ Philip S. Davidson    
Name: Philip S. Davidson
Title: Authorized Signatory


KKR CREDIT SELECT FUNDING LLC,
as a Lender


By: /s/ Philip S. Davidson    
Name: Philip S. Davidson
Title: Authorized Signatory




Signature Page to Fourth Amendment





--------------------------------------------------------------------------------

        




LINCOLN INVESTMENT SOLUTIONS, INC.,
as a Lender


By: /s/ Philip S. Davidson    
Name: Philip S. Davidson
Title: Authorized Signatory


KKR CREDIT ADVISORS (US) LLC,
as Arranger


By: /s/ Philip S. Davidson    
Name: Philip S. Davidson
Title: Authorized Signatory










Signature Page to Fourth Amendment



